                     Case 1:19-cv-00932-LLS Document 1 Filed 01/30/19 Page 1 of 14



John P. Margiotta (jmargiotta@fzlz.com)
Emily Weiss (eweiss@fzlz.com)
Sydney Kipen (skipen@fzlz.com)
FROSS ZELNICK LEHRMAN & ZISSU, P.C.
4 Times Square, 17th Floor
New York, NY 10036
(212) 813-5900

Attorneys for Plaintiffs

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VAN CLEEF & ARPELS, S.A. and VAN CLEEF &
ARPELS, a division of RICHEMONT NORTH
AMERICA, INC.,                                                    Civil Action No.

                                       Plaintiffs,
                v.                                                         COMPLAINT
                                                                     (JURY TRIAL DEMANDED)
NICE ICE FINE JEWELERS, LLC,

                                      Defendant.


                Plaintiffs Van Cleef & Arpels, S.A. and Van Cleef & Arpels, a division of Richemont

North America, Inc. (collectively “Van Cleef & Arpels,” “VCA,” or “Plaintiffs”), for their

Complaint against defendant Nice Ice Fine Jewelers, LLC (“Defendant”), allege as follows:

                                        SUBSTANCE OF THE ACTION

            1.          All of the claims asserted herein arise out of and are based on Defendant’s

unlawful promotion, distribution, and sale of jewelry products that use imitations of Plaintiffs’

federally registered trade dress.

            2.          Plaintiffs bring claims for trade dress infringement under Section 32(1) of the

Lanham Act, 15 U.S.C. § 1114(1); unfair competition under Section 43(a) of the Lanham Act, 15

U.S.C. § 1125(a); and related claims of trademark infringement and unfair competition under

New York common law. Plaintiffs seek injunctive and monetary relief.



{F2873864.2 }
                 Case 1:19-cv-00932-LLS Document 1 Filed 01/30/19 Page 2 of 14



                                     JURISDICTION AND VENUE

            3.      This Court has jurisdiction under Section 39 of the Lanham Act, 15 U.S.C. §

1121, and under Sections 1331 and 1338(a) and (b) of the Judicial Code, 28 U.S.C. §§ 1331,

1338(a) & (b). Supplemental jurisdiction exists over Plaintiffs’ state law claims under Section

1367(a) of the Judicial Code, 28 U.S.C. § 1367(a).

            4.      This Court has personal jurisdiction over Defendant under New York Civil

Practice Law and Rules §§ 301 and/or 302(a) because Defendant continuously and

systematically conducts, transacts, and solicits business in this district, and/or because Defendant

offers its infringing products for sale to and facilitates purchase of its products by consumers

from this District, including by shipping and selling products in and to this District.

            5.      Venue is proper under Section 1391(b) of the Judicial Code, 28 U.S.C. § 1391(b),

because a substantial part of the events giving rise to the claims occurred in this District.

                                             THE PARTIES

            6.      Plaintiff Van Cleef & Arpels, S.A. is a corporation organized and existing under

the laws of Switzerland, having a principal place of business at 8 Route des Biches, 1752 Villars-

sur-Glane, Switzerland.

            7.      Plaintiff Van Cleef & Arpels, a division of Richemont North America, Inc. is a

corporation organized and existing under the laws of the State of Delaware, having a principal

place of business at 645 Fifth Avenue, New York, New York 10022. Van Cleef & Arpels, a

division of Richemont North America, Inc. is the exclusive distributor of Van Cleef & Arpels

products in the United States.

            8.      For the purposes of this Complaint, except where specified, the interests of

Plaintiffs Van Cleef & Arpels, S.A and Van Cleef & Arpels, a division of Richemont North



                                                     2
{F2873864.2 }
                 Case 1:19-cv-00932-LLS Document 1 Filed 01/30/19 Page 3 of 14



America, Inc. herein are as a practical matter identical, and they are herein referred to

individually and collectively as “Van Cleef & Arpels,” “VCA,” or “Plaintiffs.”

            9.      Upon information and belief, Defendant Nice Ice Fine Jewelers LLC is a

corporation organized and existing under the laws of South Carolina, having a principal place of

business at 145 Market Street, Charleston, South Carolina, 29401.

                         FACTS COMMON TO ALL CLAIMS FOR RELIEF

I.          VAN CLEEF & ARPELS’ BUSINESS AND IP RIGHTS

            A.      The VAN CLEEF & ARPELS Brand and Business

            10.     VCA is a world-famous supplier of fine jewelry sold under the VAN CLEEF &

ARPELS brand name. Since its inception in France in 1906, VCA and its predecessors-in-

interest have been known for their innovative, high-quality fine jewelry. VCA’s products appeal

to the luxury goods market and are considered extraordinarily fashionable.

            11.     VCA’s products are sold only in company-owned stores, in authorized specialty

retail stores, and in authorized premium department stores. VCA currently operates twelve

boutiques under the VAN CLEEF & ARPELS name in the United States, including its famous

New York City boutique located on the corner of 57th Street and 5th Avenue.

            B.      VCA’s Alhambra Collection and Related Intellectual Property Rights

            12.     One of VCA’s most well-known and sought-after jewelry designs is known as the

“Alhambra.” VCA’s Alhambra collection was developed in France in the late 1960s and

features a quatrefoil motif.

            13.     To this day, VCA offers a collection of jewelry based on its first Alhambra

design, which is now referred to as the “Vintage Alhambra” collection to distinguish it from later




                                                     3
{F2873864.2 }
                  Case 1:19-cv-00932-LLS Document 1 Filed 01/30/19 Page 4 of 14



variations on the original design. Examples from the Vintage Alhambra collection are pictured

below:




                14.   Over time, VCA has introduced several variations of the original Alhambra

design. One such variation is the “Magic Alhambra” collection. Examples from the Magic

Alhambra collection are pictured below:




                                                      4
{F2873864.2 }
                  Case 1:19-cv-00932-LLS Document 1 Filed 01/30/19 Page 5 of 14




                15.   Each of the pieces in VCA’s Vintage Alhambra and Magic Alhambra collections

incorporates a distinctive quatrefoil design composed of a unique combination of elements that

collectively create a particular trade dress that is characteristic of VCA’s Alhambra collections

(the “Alhambra Trade Dress”). A close-up of an example of the Alhambra Trade Dress is

depicted below:




                16.   The Alhambra Trade Dress cannot be described perfectly in words. However, the

Alhambra Trade Dress consists of the configuration of a quatrefoil-shaped ornament comprising:

                      1.     four identical lobes;

                      2.     each lobe having a semicircular shape;

                      3.     the lobes having both left-right and top-bottom symmetry;

                      4.     an outer band;

                                                      5
{F2873864.2 }
                  Case 1:19-cv-00932-LLS Document 1 Filed 01/30/19 Page 6 of 14



                      5.     having a constant width;

                      6.     the outer surface of the band defining the contour of the ornament;

                      7.     the inner surface of the band defining an inner or central portion;

                      8.     having four identical cusps (inner points of the lobes) which extend about

                             half way into the ornament;

                      9.     the inner portion;

                      10.    having a quatrefoil shape defined by the inner surface of the outer band;

                             and

                      11.    which is either hollowed out or made of a single filling material, such as

                             mother of pearl, onyx, lapis, diamonds or metal, and may include a small

                             centered jewel.

                17.   For decades and continuing through today, VCA has made widespread and

exclusive use of the iconic Alhambra Trade Dress. VCA has invested a considerable amount of

time, effort, and money advertising and promoting its jewelry and watch products bearing the

Alhambra Trade Dress and has enjoyed enormous success selling such products in the United

States and around the world. Products bearing the Alhambra Trade Dress have received

extensive unsolicited media coverage due to their innovative and distinctive design and their

popularity with many high-profile celebrities.

                18.   By virtue of extensive sales, advertising, and promotion, the Alhambra Trade

Dress has become instantly recognizable to the public as exclusively denoting VCA and

signaling the high quality of its products. As such, the Alhambra Trade Dress has obtained

secondary meaning and is an enormously valuable asset of VCA.




                                                        6
{F2873864.2 }
                  Case 1:19-cv-00932-LLS Document 1 Filed 01/30/19 Page 7 of 14



            19.       In addition to VCA’s extensive and strong common law rights in the Alhambra

Trade Dress, Plaintiff Van Cleef & Arpels, S.A owns the following federal registrations for the

Alhambra Trade Dress:

Mark                                                  Reg. No.  First Use       Registered Goods
                                                      4,326,883 1968            Jewelry

                                                      4,763,030 1968            Jewelry; rings; pendants;
                                                                                earrings; necklaces;
                                                                                bracelets




            20.       Printouts detailing the registration information for the above marks are attached

hereto as Exhibit A. These registrations are all valid, subsisting, and in full force and effect.

Moreover, Registration No. 4,326,883 has become incontestable under Section 15 of the Lanham

Act, 15 U.S.C. § 1065, and serves as conclusive evidence of the validity of the registered mark,

of the registration of the mark, and of VCA’s exclusive right to use the mark in commerce on or

in connection with the products for which the mark is registered, as provided by Section 33(b) of

the Lanham Act, 15 U.S.C. § 1115(b).

II.         DEFENDANT’S UNLAWFUL ACTIVITIES

                21.   On information and belief, Defendant is in the business of offering for sale and

selling jewelry. Defendant operates a jewelry store in Charleston, South Carolina.

                22.   On information and belief, Defendant has advertised, offered for sale, sold,

distributed, imported, and/or exported jewelry pieces that bear imitations of the Alhambra Trade

Dress, but were not manufactured, authorized, or approved by VCA.

                23.   In late May 2018, VCA’s agent visited Defendant’s jewelry store. VCA’s agent

was shown a display case that contained jewelry pieces bearing imitations of the Alhambra Trade


                                                       7
{F2873864.2 }
                  Case 1:19-cv-00932-LLS Document 1 Filed 01/30/19 Page 8 of 14



Dress that one of Defendant’s employees described as “the clover design look-a-like Van Cleef

jewelry at a much lower price.” The prices of the jewelry pieces ranged from $800 to over

$4,000. Among the imitation Alhambra jewelry pieces observed by VCA’s agent were the

pieces shown below:




                24.   In early June 2018, VCA’s agent purchased one of the imitation necklaces, shown

below, for $823.




                                                     8
{F2873864.2 }
                  Case 1:19-cv-00932-LLS Document 1 Filed 01/30/19 Page 9 of 14



                25.   Thereafter, VCA sent Defendant two cease-and-desist letters requesting that

Defendant immediately cease its unlawful activities and voluntarily surrender the infringing

jewelry products. While Defendant responded to VCA’s second letter, it did not comply with all

of VCA’s demands, including VCA’s request for an accounting of all imitation Alhambra

jewelry Defendant bought and sold.

                26.   On information and belief, Defendant has sold unauthorized jewelry pieces that

bear imitations of the Alhambra Trade Dress to customers other than VCA’s agent.

                27.   On information and belief, Defendant’s activities are being done willfully, with

the knowledge that its jewelry is copied from and/or based upon VCA’s collections, and

Defendant holds out its products as such.

            28.       Defendant is not related to or affiliated with VCA in any way. Defendant has not

sought or received a license or authorization from VCA for any purpose whatsoever, including

for the acts described herein.

            29.       Defendant’s sale of infringing products unlawfully wrests from VCA control over

its reputation and is unjustly enriching Defendant.

            30.       Defendant’s unauthorized acts as described herein have caused and will continue

to cause irreparable damage to VCA and its business and goodwill unless restrained by this

Court.

                                 FIRST CLAIM FOR RELIEF:
                        INFRINGEMENT OF REGISTERED TRADE DRESS IN
                               VIOLATION OF 15 U.S.C. § 1114(1)

                31.   VCA repeats and incorporates herein by reference each of the foregoing

allegations.




                                                       9
{F2873864.2 }
                 Case 1:19-cv-00932-LLS Document 1 Filed 01/30/19 Page 10 of 14



                32.    The Alhambra Trade Dress is used in commerce, is non-functional, and has

acquired secondary meaning as the indicator of VCA as the exclusive source of products

containing or incorporating such design.

                33.    Defendant has adopted the Alhambra Trade Dress and has, without VCA’s

authorization or consent, manufactured, imported, displayed, advertised, reproduced, distributed,

exported, offered for sale, and/or sold jewelry designs that contain or incorporate the Alhambra

Trade Dress that is the subject of U.S. Registration Nos. 4,326,883 and 4,763,030 or designs that

are confusingly similar thereto.

                34.    Defendant’s conduct is likely to cause confusion, cause mistake, and/or deceive as

to the affiliation, connection, or association between Defendant and VCA, and/or as to VCA’s

sponsorship or approval of Defendant’s goods, services, and/or commercial activities.

                35.    As a result of the foregoing, Defendant has falsely designated the origin of its

products, all in violation of Section 32(1) of the Lanham Act, 15 U.S.C. § 1114(1).

                36.    Upon information and belief, Defendant’s aforesaid conduct has been undertaken

knowingly, willfully, and in bad faith.

                37.    Defendant’s aforesaid conduct has caused, and unless enjoined by this Court, will

continue to cause, Plaintiffs to sustain irreparable damage, loss, and injury, for which Plaintiffs

have no adequate remedy at law.

                                 SECOND CLAIM FOR RELIEF:
                      UNFAIR COMPETITION IN VIOLATION OF 15 U.S.C. § 1125(a)

                38.    VCA repeats and incorporates herein by reference each of the foregoing

allegations.




                                                        10
{F2873864.2 }
                 Case 1:19-cv-00932-LLS Document 1 Filed 01/30/19 Page 11 of 14



                39.   The Alhambra Trade Dress is used in commerce, is non-functional, and has

acquired secondary meaning as the indicator of VCA as the exclusive source of products

containing or incorporating such design.

                40.   Defendant has adopted the Alhambra Trade Dress and has, without VCA’s

authorization or consent, manufactured, imported, displayed, advertised, reproduced, distributed,

exported, offered for sale, and/or sold jewelry designs that contain or incorporate the Alhambra

Trade Dress or designs that are confusingly similar thereto.

                41.   Defendant’s conduct is likely to cause confusion, cause mistake, and/or deceive as

to the affiliation, connection, or association between Defendant and VCA, and/or as to VCA’s

sponsorship or approval of Defendant’s goods, services, and/or commercial activities.

                42.   As a result of the foregoing, Defendant has falsely designated the origin of its

products, all in violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

                43.   Upon information and belief, Defendant’s aforesaid conduct has been undertaken

knowingly, willfully, and in bad faith.

                44.   Defendant’s aforesaid conduct has caused, and unless enjoined by this Court, will

continue to cause, Plaintiffs to sustain irreparable damage, loss, and injury, for which Plaintiffs

have no adequate remedy at law.

                                 THIRD CLAIM FOR RELIEF:
                           COMMON LAW TRADE DRESS INFRINGEMENT

                45.   VCA repeats and incorporates herein by reference each of the foregoing

allegations.

            46.       Defendant’s aforesaid conduct constitutes common law trade dress infringement

under the common law of the State of New York.




                                                       11
{F2873864.2 }
                 Case 1:19-cv-00932-LLS Document 1 Filed 01/30/19 Page 12 of 14



                47.   Defendant’s aforesaid conduct has caused, and unless enjoined by this Court, will

continue to cause, Plaintiffs to sustain irreparable damage, loss, and injury, for which Plaintiffs

have no adequate remedy at law.

                                  FOURTH CLAIM FOR RELIEF:
                               COMMON LAW UNFAIR COMPETITION

                48.   VCA repeats and incorporates herein by reference each of the foregoing

allegations.

                49.   Defendant’s aforesaid conduct constitutes common law unfair competition with

VCA under the common law of the State of New York.

                50.   Defendant’s aforesaid conduct has caused, and unless enjoined by this Court, will

continue to cause, Plaintiffs to sustain irreparable damage, loss, and injury, for which Plaintiffs

have no adequate remedy at law.

            WHEREFORE, Plaintiffs pray for judgment against Defendant as follows:

            1.        Permanently enjoining and restraining Defendant, its agents, servants, employees,

successors, and assigns and all those in active concert or participation with them, from:

            (a)       Imitating, copying, or making unauthorized use of the Alhambra Trade Dress,

including, without limitation, by manufacturing, reproducing, distributing, displaying,

advertising, promoting, offering for sale, selling, importing, or exporting any products bearing

the Alhambra Trade Dress or any other design that is confusingly similar to the Alhambra Trade

Dress;

            (b)       Using any false designation of origin or false description or performing any act

that can or is likely to lead members of the trade or public to believe that Defendant is associated

with VCA or that any product manufactured, distributed, advertised, displayed, promoted,

offered for sale, sold, imported, or exported by Defendant is in any manner associated or


                                                       12
{F2873864.2 }
                Case 1:19-cv-00932-LLS Document 1 Filed 01/30/19 Page 13 of 14



connected with VCA, is a genuine product of VCA, or is authorized, licensed, sponsored, or

otherwise approved by VCA;

            (c)     Engaging in any other activity constituting unfair competition with VCA, or

constituting an infringement of the Alhambra Trade Dress; and

            (d)     Assisting or authorizing any third party to engage in any of the actions prohibited

by subparagraphs (a)-(c) above, inclusive.

            2.      Directing that Defendant turn over to Plaintiffs for impoundment and eventual

destruction, without compensation to Defendant, all materials in its possession or control that

violate the provisions of paragraphs 1(a)-(c) above, along with all articles by means of which such

unauthorized copies may be reproduced.

            3.      Directing that Defendant, at its own expense, recall from any distributors, retailers,

vendors, or others to whom it has distributed materials that violate the provisions of paragraph 1(a)-

(c) above, and that Defendant deliver up to Plaintiffs for destruction all materials returned to them.

            4.      Directing that Defendant, pursuant to 15 U.S.C. § 1116(a), file with the Court and

serve upon Plaintiffs, within thirty (30) days of the entry of injunction prayed for herein, a written

report under oath or affirmed under penalty of perjury setting forth in detail the form and manner in

which it has complied with the permanent injunction.

            5.      Granting Plaintiffs all damages sustained as a result of Defendant’s unlawful

activities described above, together with appropriate interest thereon and that such sums be trebled

pursuant to 15 U.S.C. § 1117.

            6.      Granting Plaintiffs all the gains, profits, savings, and advantages realized by

Defendant from its unlawful actions described above pursuant to 15 U.S.C. § 1117.

            7.      Granting Plaintiffs punitive damages.



                                                      13
{F2873864.2 }
Case 1:19-cv-00932-LLS Document 1 Filed 01/30/19 Page 14 of 14
